Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claims 1-4 have been examined.
Claims 5-12 are withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4  in the reply filed on  8/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusuura US 20130216657 (Kusuura).

Claim 1.
Kusuura teaches:
A stable nanobubble, comprising [0053] and [0079] teaches nanobubbles;
an ethylene inhibitor and at least one food grade sugar.  

Claim 2. 
Kusuura teaches:
wherein the ethylene inhibitor is methylcyclopropene (1-MCP), see [0042] teaches 1-methylcyclopropene as an ethylen-inhibiting gas.

Claim 3. 
Kusuura teaches:
wherein the food grade sugar is selected from the group consisting of sucrose esters, maltodextrins, different types of starches, hydroxymethyl cellulose, disaccharides and monosaccharides, see [0028] teaches hydroxymethyl cellulose.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusuura US 20130216657 (Kusuura).

Claim 4. 
Kusuura teaches the amount of almost every imaginable constituent and the term % appears 61 times, because frequently the amount is cited as 1% to 95%.
Kusuura does not specifically teach:
wherein the concentration range of the food-grade sugar in the stable nanobubble varies between 0.01 - 3 ppm.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to optimize the amount of the cited desired hydroxymethyl cellulose as a matter of routine optimization. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US US 20220279821 teaches methylchclopropane as an ethylene inhibitor in microbubbles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674